Opinion by
Mollison, J.
In accordance with stipulation of counsel that the lumber is similar in all material respects to that the subject of United States v. F. W. Myers & Co., Inc. (24 C. C. P. A. 156, T. D. 48640) and F. W. Myers & Co., Inc. v. United States (73 Treas. Dec. 714, T. D. 49530), the claim of the plaintiff was sustained as to all of the entries in question, except entry 911-A. The collector was directed to reliquidate the entries on the basis of the actual number of board feet of planed, tongued, and/or grooved lumber imported, as shown on the invoices and/or the entries covered by the said protests, or as may be calculated arithmetically from the information shown thereon. The protest, having been abandoned as to entry 911-A, was dismissed as to that entry.